Citation Nr: 0024388	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  96-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1970 to June 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action by the RO 
that denied service connection for PTSD, hearing loss, and 
hypertension.  In a rating action of September 1996, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) which was assigned a 10 percent evaluation.  In a 
rating decision of November 1996, the RO granted service 
connection for a Boutonniere deformity of the right middle 
finger, hallux rigidus of the right great toe, and a 
sebaceous cyst on the left scapular area, which were each 
assigned noncompensable evaluations.  

In statements on appeal in August 1996 and February 1997 the 
veteran requested a hearing before a member of the Board at 
the RO.  He failed to report for such a Board hearing 
scheduled in October 1998.  

In a February 1999 decision the Board granted service 
connection for hypertension and assigned a 30 percent rating 
for PTSD.  The Board also granted a 10 percent rating for a 
Boutonniere deformity of the right middle finger.  The Board 
denied a compensable rating for hallux rigidus of the right 
great toe and also denied a compensable rating for a 
sebaceous cyst on the left scapula.  The Board remanded the 
issue of service connection for bilateral defective hearing 
to the RO for further development.  This issue has been 
returned to the Board for further appellate consideration at 
this time.  


FINDING OF FACT

The veteran's claim for service connection for bilateral 
defective hearing is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.655(b), 3.385 (1999).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Most of the veteran's service medical records are 
unavailable.  On the veteran's examination prior to 
separation from service in June 1990, audiometric evaluation 
revealed pure tone thresholds of 10, 0, 5, 15, and 30 
decibels in the right ear and 15, 5, 5, 20, and 20 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  A 
diagnosis of hearing loss in both ears was rendered.  

In the Board's February 1999 remand the RO was instructed to 
afford the veteran a VA audiometric examination to determine 
the current severity of the veteran's defective hearing.  
Pursuant to the Board's remand the VA Medical Center in 
Columbia, South Carolina sent the veteran a letter dated in 
March 1999 informing him that he would be afforded a VA 
audiology examination on March 30, 1999.  The letter also 
informed the veteran of the time and place to report for this 
examination.  The record contains a computer-generated 
document that indicates that the veteran failed to report for 
this VA audiometric examination.  The RO thereafter furnished 
the veteran a supplemental statement of the case continuing 
the denial of service connection for bilateral defective 
hearing based on the evidence of record and explaining the 
significance of the veteran's failure to report for the March 
1999 VA audiometric examination.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Service 
connection may be granted for sensorineural hearing loss if 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge from service, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d) (1999).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(1999).  

When entitlement to a benefit cannot be established without a 
current VA examination in regard to an original claim for 
service connection and the veteran, without good cause, fails 
to report for the examination, the claim shall be adjudicated 
on the basis of the evidence of record.  38 C.F.R. § 3.655(b) 
(1999).

The threshold question in regard to the veteran's claim for 
service connection for bilateral defective hearing is whether 
he has met his burden of submitting evidence of a well-
grounded (i.e. plausible) claim.  If not, the claim must fail 
and there is no duty to assist the veteran in its further 
development.  38 U.S.C.A.§ 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board finds 
that the veteran's claim for service connection for bilateral 
defective hearing is not well grounded.  

According to decision by the Court, a well-grounded claim 
requires competent medical evidence of a current disability 
(a medical diagnosis) of incurrence or aggravation of a 
disease or injury during service (lay or medical evidence) 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995)

At the time of the February 1999 remand, the Board believed 
that the veteran's claim for service connection for bilateral 
defective hearing was potentially well grounded because a 
significant bilateral hearing loss was noted on the veteran's 
examination prior to separation from service and such hearing 
loss could have been chronic in nature.  Accordingly, the 
Board remanded the issue of service connection for bilateral 
defective hearing in order to afford the veteran a VA 
audiometric examination to determine if he currently has a 
hearing loss which met the criteria for service connection 
under 38 C.F.R. § 3.385, cited above.  The veteran was 
informed of the date, time, and place of this examination but 
did not report for the examination.  Accordingly, the 
veteran's claim for service connection for bilateral 
defective hearing will be adjudicated on the basis of the 
evidence currently of record as mandated by 38 C.F.R. 
§ 3.655(b).  

The veteran clearly had some evidence of a bilateral hearing 
loss at the time of his examination prior to separation from 
service.  Thus, one of the criteria for a well grounded claim 
for service connection for bilateral defective hearing under 
Caluza has been met.  However, the other two requirements for 
a well grounded claim for service connection for bilateral 
defective hearing under the Court's holding in Caluza have 
not been met.  The evidence does not establish the veteran 
currently has a bilateral hearing loss which meets the 
criteria for service connection under 38 C.F.R. § 3.385, and 
there is also no competent medical evidence of a connection 
between any current bilateral defective hearing and the 
bilateral hearing loss noted at the time of the veteran's 
examination prior to service discharge.  Without medical 
evidence demonstrating that the veteran currently has 
bilateral defective hearing warranting service connection 
under 38 C.F.R. § 3.385, and that such hearing loss is 
related to service, his claim for service connection for 
bilateral defective hearing is not well grounded and must be 
denied.  


ORDER

Service connection for bilateral defective hearing is denied.  





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

